Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16853875 filed on 4/21/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election without traverse of claims 1-4, 8-14, 17-20 in the reply filed on 3/12/2021 is acknowledged.
Independent claim 12 recites the limitation “a well implant constrained within the substrate by the superlattice adjacent the source region and having a second conductivity type different than the first conductivity type” which is not disclosed in elected species III (Figs. 5, 7A-7B). Accordingly, claims 12-16 will not be considered for examination and considered withdrawn.
Claim Objections
Claims 2-11, 13-16, 18-23 are objected to because none of these claims contain a comma after the claim number (i.e. 2. “The semiconductor device of claim 1 wherein the first region comprises a drain region, and the second region comprises a source region”).
2. “The semiconductor device of claim 1, wherein the first region comprises a drain region, and the second region comprises a source region”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (US 2007/0063185) in view of Imthurn et al. (US 2016/0181420).
Regarding Independent claim 1, Rao teaches a semiconductor device comprising:
a substrate (Fig. 1, element 21); 
spaced apart first (Fig. 1, element 23) and second doped regions (Fig. 1, element 22) in the substrate; 
a superlattice (Fig. 1, element 25) extending between the first and second doped regions to constrain dopant therein; 
the superlattice comprising a plurality of stacked groups of layers (Figs. 1& 2, elements 45a-45n), each group of layers comprising a plurality of stacked base 
at least one non-semiconductor monolayer (Figs. 1 & 2, element 50, paragraph 0044) constrained within a crystal lattice of adjacent base semiconductor portions; and 
a gate (Fig.1, element 36) overlying the channel.
Rao does not explicitly disclose the first doped region being larger than the second doped region to define an asymmetric channel therebetween.
Imthurn et al. disclose a first doped region (Fig. 2, element 205 & 206) being larger than the second doped region (Fig. 2, element 204, paragraph 0016) to define an asymmetric channel therebetween and a gate (Fig. 2, element 209) overlying the asymmetric channel.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Rao according to the teachings of Imthurn et al. with the motivation to hold off large voltages and not degrade while sinking large currents (paragraph 0016).
Regarding claim 2, Rao teaches wherein the first region comprises a drain region, and the second region comprises a source region (paragraph 0030).
Regarding claim 3, Rao teaches wherein the superlattice overlies at least part of the first doped region (Fig. 1).
Regarding claim 4, Rao teaches wherein the asymmetric channel is at least partially within the superlattice (Fig.1, paragraph 0029).
Regarding claim 8, Rao teaches wherein the gate comprises a gate dielectric (Fig.1, element 37) overlying the superlattice, and a gate electrode (Fig.1, element 36) overlying the gate dielectric layer.
Regarding claim 9, Rao teaches further comprising sidewall spacers (Fig. 1, element 40) on the substrate laterally adjacent the gate.
Regarding claim 10, Rao teaches wherein the base semiconductor monolayers comprise silicon monolayers (paragraph 0044).
Regarding claim 11, Rao teaches wherein the at least one non-semiconductor monolayer comprises oxygen (paragraph 0044).
Regarding Independent claim 17, Rao teaches a semiconductor device comprising:
a substrate (Fig. 1, element 21); 
spaced apart first (Fig. 1, element 23) and second doped regions (Fig. 1, element 22) in the substrate; 
a superlattice (Fig. 1, element 25) extending between the first and second doped regions to constrain dopant therein; 
the superlattice comprising a plurality of stacked groups of layers (Figs. 1& 2, elements 45a-45n), each group of layers comprising a plurality of stacked base silicon monolayers (Figs. 1 & 2, element 46, paragraph 0043-0044) defining a base silicon portion, and 
at least one oxygen monolayer (Figs. 1 & 2, element 50, paragraph 0044) constrained within a crystal lattice of adjacent base silicon portions; and 
a gate (Fig.1, element 36) overlying the channel.

Imthurn et al. disclose a first doped region (Fig. 2, element 205 & 206) being larger than the second doped region (Fig. 2, element 204, paragraph 0016) to define an asymmetric channel therebetween and a gate (Fig. 2, element 209) overlying the asymmetric channel.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Rao according to the teachings of Imthurn et al. with the motivation to hold off large voltages and not degrade while sinking large currents (paragraph 0016).
Regarding claim 18, Rao teaches wherein the first region comprises a drain region, and the second region comprises a source region (paragraph 0030).
Regarding claim 19, Rao teaches wherein the superlattice overlies at least part of the first doped region (Fig. 1).
Regarding claim 20, Rao teaches wherein the asymmetric channel is at least partially within the superlattice (Fig.1, paragraph 0029).


	




Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813